361 F.2d 832
UNITED STATES of Americav.Martin W. RUDOLPH, doing business as Seifert Trucking Co., Appellant.
No. 15495.
United States Court of Appeals Third Circuit.
Submitted May 19, 1966.
Decided June 2, 1966.

Martin W. Rudolph, pro se.
David M. Satz, Jr., U. S. Atty., Jerome D. Schwitzer, Asst. U. S. Atty., Newark, N. J., for appellee.
Before STALEY, Chief Judge, and McLAUGHLIN and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The appellant, Martin W. Rudolph, was tried and convicted before the district court, sitting without a jury, of transporting property in interstate commerce without having obtained a certificate of convenience and necessity as required by 49 U.S.C. § 306(a). Such conduct is criminal if knowingly and willfully committed, 49 U.S.C. § 322(a).


2
At the request of appellant, this appeal was submitted to the court on briefs. We have reviewed the record in the light of the alleged errors; we can perceive no error in the district court's conclusion that appellant knowingly and willfully violated 49 U.S.C. § 306(a). See Steere Tank Lines, Inc. v. United States, 330 F.2d 719 (C.A.5, 1963). We also fail to discern any reliance by the district court on appellant's failure to testify as a basis for his guilt.


3
The judgment of conviction and order denying the motion for a new trial by the district court will be affirmed.